Citation Nr: 0801247	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  03-29 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland




THE ISSUES

1.  Entitlement to service connection for a right testicular 
disorder, claimed as residual to right orchiectomy in 
service.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected low back disability.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from January 1981 to 
September 2002.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 RO rating decision 
that inter alia denied service connection for right testicle 
tumor.  The same rating decision granted service connection 
for herniated disc L5-S1, with a 10 percent disability rating 
effective on October 1, 2002.  

As the rating claim before the Board involves a request for 
higher initial rating following the grant of service 
connection, the Board has characterized that issue in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for disabilities already 
service-connected).  

In July 2004, the Board issued a decision that granted 
service connection for pseudofolliculitis barbae and left 
kidney disorder, denied service connection for refractive 
error, and granted a compensable initial rating for the 
service-connected tinea pedis.  

The Board's action also remanded the issues identified on the 
title page to the RO, via the Appeals Management Center (AMC) 
in Washington, DC for further development.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The veteran underwent ameloriative surgery in service to 
replace a congenital, undescended right testicle.  

3.  The preexisting right testicle condition is shown to have 
been surgically corrected during service without currently 
demonstrated residual disability.   

4.  Beginning on October 1, 2002, the service-connected low 
back condition is shown to have been productive of a 
disability picture that more nearly approximates that of a 
moderate limitation of motion and a separately ratable 
radiculopathy involving the right lower extremity of a mild 
degree; he has had no qualifying incapacitating episodes 
attributable to intervertebral disc syndrome.  



CONCLUSIONS OF LAW

1.  The veteran does not have disability due to the surgical 
removal of a undescended right testicle that was aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).  

2.  The criteria for the assignment of separate ratings of 20 
percent for the service-connected low back disability based 
on limitation of motion and 10 percent on the basis of 
radiculopathy beginning on October 1, 2002 are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.71, 4.71a 
including Diagnostic Codes 5292, 5293, 5295 (2002-2004); 
General Rating Formula for Diseases and Injuries of the Spine 
(as in effect since September 26, 2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the claims on appeal in light of the duties 
imposed by VCAA and its implementing regulations, the Board 
finds that all notification and development action needed to 
fairly adjudicate the claims on appeal has been accomplished.  

In November 2002, prior to the February 2003 rating decision 
on appeal, the RO sent the veteran a letter advising him that 
to establish entitlement to service connection for a 
disability, the evidence must show a current disability, an 
event in service, and a relationship between the claimed 
disability and military service.  The veteran had ample 
opportunity to respond prior to issuance of the rating 
decision.  

The issue of increased initial rating is a "downstream" 
issue that arose after issuance of the rating decision on 
appeal.  However, in July 2004 the AMC sent the veteran a 
letter advising him that to establish entitlement to 
increased rating for a service-connected disability the 
evidence must show that the condition has become worse.  The 
veteran had ample opportunity to respond prior to the October 
2005 Supplemental Statement of the Case (SSOC).  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support both claims on appeal, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the letters cited above satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

Both letters informed the veteran that VA is responsible for 
getting relevant records held by any Federal agency and that 
VA would make reasonable efforts to obtain relevant records 
from non-Federal agencies and entities if authorized by the 
veteran to do so.  

The July 2004 letter specifically stated, "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If the evidence or 
information is in your possession, please send it to us."

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were not 
provided to the veteran until after the rating decision on 
appeal.  This is logical, since one of the issues (initial 
evaluation of the service-connected low back disorder) arose 
after the issuance of the rating decision.  

However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence prior to the issuance of the SSOC.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted below-that needs to be obtained prior 
to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability and connection 
between the veteran's service and that disability).  

The RO has not specifically advised the veteran of the fourth 
and fifth Dingess elements (degree of disability and 
effective date pertaining to the disability).  However, the 
Board's action herein denies service connection for the 
claimed right testicle disorder, so no degree of disability 
or effective date will result from the Board's action.  There 
is accordingly no possibility of prejudice under the notice 
requirements of Dingess in regard to the claim for service 
connection.  

The Dingess decision also held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating code.  
This was accomplished in the SOC of August 2003 and the SSOC 
of October 2005, which suffices for Dingess as regards the 
claim for increased initial rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with either of the claims 
on appeal.  

The veteran's service treatment record (STR) is on file, as 
are medical records from those VA and non-VA medical 
providers that the veteran identified as having relevant 
records.  The veteran has not identified, and the file does 
not otherwise indicate, that there are any other VA or non-VA 
medical providers having additional records that should be 
obtained before the claims are adjudicated.  

The veteran has been afforded appropriate VA medical 
examination in regard to the issues on appeal.  The veteran 
had a VA genitourinary examination in January 2005 and a VA 
examination of the spine in February 2005; the veteran has 
not asserted, and the evidence does not show, that his 
disabilities have increased in severity since those 
examinations.  Also, the RO referred the file back to the 
examiners for clarification and medical opinion, and the 
examiners issued addenda in August 2005 (spine) and September 
2005 (genitourinary).  The Board accordingly finds no reason 
to remand for further medical examinations.  

The veteran been advised of his right to a hearing before the 
RO's hearing officer and/or before the Board, but he has not 
requested such a hearing.


II.  Analysis

A.  Entitlement to Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp.2006); 38 C.F.R. 
§ 3.303 (2006).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a) (2002); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.   Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).  

The veteran's claim, filed in October 2002, requested service 
connection for "surgical removal of right hernia 
testicular."  The rating decision on appeal, issued in 
February 2003, granted service connection for right inguinal 
hernia repair but denied service connection for a claimed 
right testicle disorder.  

The veteran's STR includes a physical examination report in 
September 1980, the time of the veteran's entry to military 
service, in which the clinical evaluation of the 
genitourinary system was "normal."  

STR shows that the veteran was identified as having a right 
inguinal hernia in January 1981 and cryptorchism (undescended 
testicle) in February 1981.  He was further evaluated for 
undescended right testicle in January 1982, February 1984 and 
February 1986, but refused surgery at those times.  

STR shows that, in June 1990, the veteran complained of 
having intermittent right inguinal pain, and the clinical 
impression was right inguinal hernia with hydrocele and right 
atrophic undescended testicle.  

In September 1990, during service, the veteran underwent a 
right orchiectomy during which his right testicle was removed 
and replaced by prosthesis; during the same surgery the right 
hernia was repaired.  

In January 1992 the veteran complained of the prosthesis 
sliding up into the inguinal canal resulting in some 
discomfort; there is no indication in STR of any subsequent 
residuals of the orchiectomy.  

STR does not include a physical examination report 
contemporaneous to the veteran's separation from service.  
However, the veteran had a VA general medical examination in 
December 2002, within 60 days of his separation from service, 
in which he reported orchiectomy during military service.  
The examination showed no inguinal hernia present.  A 
genitourinary examination was normal and noted the presence 
of right scrotal testicular prosthesis.  

The veteran had another VA examination in January 2005 when 
the examiner noted that the in-service orchiectomy had been 
asymptomatic since the surgery.  The veteran had no current 
complaints of discomfort, and there was no evidence of a 
current genitourinary disorder.  

An examination showed a normal left testis and testicular 
prosthesis in the right hemiscrotum.  The examiner diagnosed 
status post right inguinal hernia and orchiectomy with a 
surgically absent right testicle and a right testicular 
prosthesis in place.  

In September 2005, the examiner issued an opinion stating 
that the veteran's orchiectomy and placement of testicular 
prosthesis was more likely than not secondary to the right 
inguinal hernia.  

Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. § 3.303(c); Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).  

When during service a congenital defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.  VAOPGCPREC 82-90 (July 18, 1990).  The September 
2005 opinion of the VA examiner supports a theory that the 
veteran's congenital undescended testicle was aggravated by 
the right inguinal hernia during service, resulting in the 
orchiectomy.  

However, the usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  

In this case, even if arguendo the veteran's congenital 
cryptorchism was aggravated by service and thus resulted in 
the orchiectomy, the record shows that the orchiectomy in 
fact ameliorated the congenital condition manifested by an 
undescended testicle.  The medical evidence since discharge 
from service specifically shows that the veteran is 
asymptomatic, which means that he does not have a current 
disability.  

That a condition or injury occurred in service alone is not 
enough; there must be a disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1993).  

Existence of current disability must be shown by competent 
medical evidence.  Degmetich, supra.  "Current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection.   
Chelte v. Brown, 10 Vet. App. 268 (1997).  

In this case, there is no medical evidence whatsoever - or, 
for that matter, any lay evidence - that the veteran has had 
any disabling residuals of the in-service orchiectomy.  
Accordingly, there is no disability at this point for which 
service connection can be granted, absent evidence of a 
current disability resulting from the orchiectomy.  

The Board therefore finds that the criteria for service 
connection for right testicular disorder on the basis of 
aggravation are not met, and that the claim must be denied.  


B.  Evaluation of Service-Connected Disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The Board notes at this point that the U.S. Court of Appeals 
for Veterans Claims (Court) recently held that in claims for 
increased rating VA must consider that a claimant may 
experience multiple distinct degrees of disability, resulting 
in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision 
is made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  

Given the nature of claims for initial evaluation, the Board 
has considered all evidence of severity since the effective 
date for service connection, October 1, 2002.  Fenderson, 
supra.  The Board's adjudication of this claim accordingly 
satisfies the requirements of Hart.   

As noted, the rating criteria for diseases and injuries of 
the spine, including intervertebral disc syndrome (IVDS), 
have changed several times during the pendency of this 
appeal.  Where a law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies, unless Congress provided otherwise or 
permitted VA to do so.  Marcoux v. Brown, 9 Vet. App. 289 
(1996); VAOPGCREC 11-97 (Mar. 24, 1997).  

However, revised statutory or regulatory provisions may not 
be applied to any time period prior to the effective date of 
the change.  38  U.S.C.A. § 7104(c); VAOPGCPREC 3-2000 (April 
10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

As there is no indication that the revised criteria are 
intended to have a retroactive effect, the Board has the duty 
to adjudicate the claim only under the former criteria for 
any period prior to the effective dates of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective dates of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  

Before and after September 2003, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher disability 
rating when functional loss due to limited or excessive 
movement, pain, weakness, excessive fatigability, or 
incoordination is demonstrated, to include during flare-ups 
and with repeated use, if those factors are not considered in 
the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  


Evaluation for the period October 1, 2002 to September 26, 
2003 

From October 1, 2002 (effective date of service connection) 
to September 26, 2003, the veteran's disorder could be rated 
under the provisions of 38 C.F.R. § 4.71a, DC 5292 
(limitation of motion, DC 5293 (intervertebral disc syndrome, 
or IVDS), or DC 5295 (lumbosacral strain).  

The Board notes at this point that the RO's SSOC dated in 
October 2005 asserts that the veteran does not have IVDS.  
While there is no specific medical diagnosis of IVDS per se, 
the veteran is shown to have a herniated nucleus pulposus 
(HNP) with nerve root compression, subjective radiculopathy 
to a lower extremity, and objectively demonstrated spasm.  
These are characteristic manifestations of IVDS.  The Board 
accordingly finds that the rating criteria for IVDS may be 
applied in this case.  

The schedular criteria of DC 5292 (limitation of motion) are 
as follows.  A rating of 10 percent is awarded for slight 
limitation of motion.  A rating of 20 percent is awarded for 
moderate limitation of motion.  A rating of 40 percent is 
awarded for severe limitation of motion. 

The terms "slight," "moderate" and "severe" are not 
defined in the rating schedule.  Rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

For the purpose of equitable and just evaluation, the Board 
notes that under VA compensation criteria "normal" range of 
motion for the thoracolumbar spine is as follows: forward 
flexion of 0-90 degrees, extension of 0-30 degrees, left and 
right lateral flexion of 0-30 degrees, left and right lateral 
rotation of 0-30 degrees, and combined range of motion of 240 
degrees.  See 38 C.F.R. § 4.71a, Plate V.  

The schedular criteria for DC 5293 (IVDS) are as follows.  
Evaluate IVDS either on the total duration of incapacitating 
episodes over the past 12 months or by combining under § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations, along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation.  

For purposes of evaluation under DC 5293, an "incapacitating 
episode" is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  

When rating IVDS under the "incapacitating episode" method, 
the following criteria apply.  A rating of 10 percent is 
awarded for incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  A rating of 20 percent is awarded for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent is awarded for incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A rating of 60 percent 
is awarded for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  

When rating IVDS under the "chronic manifestations" method, 
orthopedic disabilities are rated using the evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Neurologic disabilities are rated separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  The two evaluations are then 
combined under the guidance of 38 C.F.R. § 4.25.  

Finally, the schedular criteria of DC 5295 (lumbosacral 
strain) are as follows.  A rating of 10 percent is awarded 
for characteristic pain on motion.  A rating of 20 percent is 
awarded for muscle spasm on extreme forward bending, or loss 
of lateral spine motion, unilateral, in standing position.  A 
rating of 40 percent is awarded for severe symptoms, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or some of the above with abnormal 
mobility on forced motion.  

In this case, the evidence from October 1, 2002 to September 
26, 2003 includes various entries in STR from 2002 showing 
complaints of chronic back pain with spasm and with pain 
radiating down the right leg.  The X-ray studies of the 
lumbosacral spine in May 2002 were normal; the vertebral 
bodies and interspaces appeared to be well maintained and the 
sciatic joints and transverse processes were unremarkable.  

Magnetic resonance imaging (MRI) in August 2002 showed an 
extruded right foraminal herniated HNP at L5-S1 with 
compression of the right S1 nerve root.  

The veteran had a VA general medical examination in December 
2002 and reported having recurrent low back pain treated with 
physical therapy and pain medications.  The veteran did not 
claim weakness, fatigability, decreased endurance or flare-
ups.  

The veteran was observed to be in no apparent distress and to 
walk with a normal gait.  An MRI showed HNP L5-S1.  The X-ray 
studies showed minimal scoliosis, possibly a true finding or 
possibly due to malpositioning.  The X-ray studies further 
showed that vertebral bodies, intervertebral disc spaces and 
pedicles were intact.  

The December 2002 examiner noted no tenderness to percussion 
of the lumbar spine or postural or fixed abnormalities.  The 
musculature was symmetrical and without spasm.  

The range of motion included flexion to 60 degrees (90 is 
normal), extension to 20 degrees (30 is normal), lateral 
flexion to 20 degrees bilaterally (30 is normal), and 
rotation to 40 degrees bilaterally (30 is normal). (Combined 
range of motion was 200 degrees; 240 is normal.)  

No pain was observed on motion, and no neurological deficit 
was noted.  There was no noted pain, weakness, fatigability, 
decreased endurance or incoordination on examination.  The 
examiner's diagnosis was that of recurrent low back pain and 
HNP L5-S1.  

The treatment record from Malcolm Grow Air Force Base (AFB) 
hospital in May 2003 shows complaint of chronic back pain, 
currently 7/10 but recently 9/10.  There was no weakness, 
numbness, tingling or incontinence.  

On examination, the veteran had normal range of motion but 
complained of 10/10 pain with extension.  Straight leg 
raising (SLR) on the right was positive.  Patellar and 
Achilles deep tendon reflexes (DTR) were 1+, and motor and 
sensory were both 5/5.  

Subsequent treatment note from Malcolm Grow AFB in June 2003 
shows complaint of low back pain radiating down the buttocks 
into the legs and interfering with recreational activities.  

The veteran denied bowel or bladder dysfunction and also 
denied lower extremity weakness.  Clinical examination showed 
no costovertebral angle tenderness (CVAT).  Strength of the 
lower extremities was 5/5, sensation was intact and gait was 
normal.  Cranial nerves (CN) II-XII were grossly intact.  

The clinical impression was that of HNP L5-S1 with pain 
controlled by abdominal strengthening exercises, past use of 
steroids, and current use of physical therapy and 
chiropractic service with limited improvement.  The clinician 
recommended referral to the pain clinic for further 
evaluation.  

Thereafter, the veteran received physical therapy at Malcolm 
Grow AFB including traction and exercises, apparently with 
some success in controlling pain.   

In comparing the veteran's symptoms to the criteria in effect 
prior to September 2003, the Board finds that a rating in 
excess of 10 percent is warranted under DC 5292 (limitation 
of motion).  

The December 2002 VA examination documented limitation of 
motion (flexion 30 degrees less than normal, extension 10 
degrees less than normal, left and right flexion 10 degrees 
less than normal, and combined range of motion 40 degrees 
less than normal), but the Board finds this limitation to 
more nearly resemble "moderate" impairment.  There was no 
clinical evidence of additional limitation of function under 
the criteria of De Luca.   His functional loss accordingly 
reflects a "moderate" degree of limitation.  

In addition, the Board finds that a separate 10 percent 
rating is appropriate under the criteria for IVDS (DC 5293) 
in effect prior to September 2003.  Specifically, the 
totality of the evidence shows near-continuous radiculopathy 
to the right lower extremity, which the Board finds to be a 
chronic neurological manifestation.  Radiculopathy of a lower 
extremity is analogous to mild incomplete paralysis of the 
sciatic nerve, which is rated as 10 percent disabling under 
38 C.F.R. § 4.124a, DC 8520.  

Based on the above, the veteran is entitled to an initial  20 
percent rating for chronic orthopedic manifestations 
(moderate limitation of motion) and an initial separate 10 
percent rating for chronic neurologic manifestations 
(radiculopathy to the right lower extremity), combined under 
38 C.F.R. § 4.25.  

The Board has considered whether the veteran is entitled to 
initial evaluations in excess of 20 and 10 percent, but has 
found no combination of applicable orthopedic and neurologic 
diagnostic codes that would result in higher ratings.  

Accordingly, the Board finds that an initial ratings of 20 
percent and 10 percent are warranted beginning October 1, 
2002 for the veteran's service-connected HNP L5-S1 with 
radiculopathy.  


Evaluation from September 26, 2003

Effective on September 26, 2003, disabilities of the spine, 
including IVDS, have been rated under a General Rating 
Formula for Diseases and Injuries of the Spine.  

The criteria of the General Rating Formula are applied with 
and without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

Associated objective neurologic abnormalities, including but 
not limited to bowel or bladder impairment, are evaluated 
separately under an appropriate diagnostic code.  General 
Rating Formula, Note (1).  

IVDS, formerly DC 5293, is assigned a new diagnostic code (DC 
5243) and is rated either under the General Rating Formula or 
alternatively under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation.  

The rating criteria of the General Rating Formula for 
Diseases and Injuries of the Spine pertinent to the 
lumbosacral spine are as follows.  

A rating of 10 percent is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A rating of 20 percent is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis. 
 
A rating of 40 percent is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  

A rating of 50 percent is awarded for unfavorable ankylosis 
of the entire thoracolumbar spine.  

A rating of 100 percent is awarded for unfavorable ankylosis 
of the entire spine.  

The evidence of severity since September 2003 includes 
treatment notes from Malcolm Grow AFB showing epidural 
steroid injection for pain control and issue of a 
transcutaneous electrical nerve stimulation (TENS), both in 
December 2003.

The veteran presented to Malcolm Grow AFB in April 2004 
complaining of tingling in the left arm down to the fingers.  
The clinical impression was that of a disorder of the 
cervical spine, not the lumbosacral spine.  Clinical 
discussion reported that the veteran was currently using 
lumbar support at work and while driving.  

The veteran had X-ray and MRI studies of the lumbar spine at 
Malcolm Grow AFB in September 2004.  The X-ray study was 
normal.  The MRI showed normal alignment and height of 
vertebral bodies and no evidence of spinal canal stenosis, 
but evidence of extruded right foraminal HNP at L5-S1.  

The veteran had a VA examination of the spine in October 2005 
when he reported having back pain at low level (approximately 
3/10) most of the time but sometimes approaching unbearable 
level (9/10 or 10/10).  

The veteran reported taking medication at times of increased 
severity.  He reported missing an occasional day or two of 
work during the preceding year, but usually trying to tough 
it out.  He complained of compression of the right nerve root 
and stiffness in the back with cramping of the right calf and 
pain radiating down to the buttock, thigh and calf, right 
worse than left.  

On examination, the veteran was able to bend forward to 90 
degrees.  He could twist to the right to 90 degrees but only 
to 45 degrees on the left.  He could tilt to 35 degrees, 
bilaterally, and could tilt backward to 10 degrees. There was 
muscle spasm that could be palpated in the right 
paravertebral muscles.  Neurological examination revealed 
very clear right S1 syndrome that caused no current 
neurological deficit.  

In August 2005, the examiner issued an addendum opinion 
stating that during flare-ups of back pain the veteran was 
barely able to get out of bed, was unable to turn left or 
right, had great difficulty with stairs, and had difficulty 
driving due to pain and stiffness.  

The veteran had a desk job and would have to rise and move 
around every five to ten minutes due to muscular back pain.  
The examiner observed that the veteran would probably have 
missed two weeks from work each year due to back pain if he 
were an ordinary person, but continued to work through his 
pain because of his dedication.  

Application of the evidence above to the General Rating 
Formula shows key findings of muscle spasm on examination not 
resulting in abnormal gait or abnormal spinal contour and 
flexion to 90 degrees and combined range of motion to 305 
degrees) is not compensable under the General Rating Formula.  

Because the General Rating Formula is applied with and 
without symptoms such as pain (whether or not it radiates), 
additional compensation for pain is not warranted.

There is no basis for a rating higher 10 percent for the 
separate neurologic deficit during the period under review.  

As noted, the General Rating Formula specifically requires 
associated objective neurologic abnormalities, the veteran's 
radiculopathy is subjective and there are no objectively 
diagnosed associated neurologic disorders of record such as 
bowel or bladder dysfunction or neurological deficit.  

There is also no basis for a higher rating under the 
"incapacitating episodes" formula.  The examiner speculated 
that the veteran would have had incapacitating episodes had 
he been less dedicated, but the rating schedule is clearly 
based on the number of incapacitating episodes that actually 
occurred during a given 12-month period.  In this case, no 
such incapacitating episodes are shown.  

Based on the evidence and analysis above, the Board finds 
that the criteria for higher ratings are not met under the 
General Rating Formula in effect from September 26, 2003.  

However, as noted above, where a law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the appellant applies, unless Congress 
provided otherwise or permitted VA to do so.  Marcoux, 9 Vet. 
App. 289; VAOPGCREC 11-97 (Mar. 24, 1997).  

Accordingly, as entitlement to greater compensation under the 
newer criteria is not demonstrated, the previous 20 percent 
and 10 percent ratings under the old criteria are continued.  



ORDER

Service connection for a right testicular disorder is denied.  

Initial, separate evaluations of 20 percent and 10 percent, 
but not higher for the service-connected herniated nucleus 
pulposus L5-S1 with radiculopathy are granted from October 1, 
2002, subject to the regulations controlling disbursement of 
VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
'Board of Veterans' Appeals




 Department of Veterans Affairs


